Citation Nr: 1817660	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-38 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the reduction of the disability rating for lumbar spine degenerative disc disease with bulging intervertebral disc from 40 to 20 percent, effective May 14, 2013, was proper.  

2.  Entitlement to a higher disability rating for lumbar spine degenerative disc disease with bulging intervertebral disc after May 14, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to February 1982 and June 2007 and July 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, reduced the disability rating for the lumbar spine degenerative disc disease with bulging invertebral disc from 40 percent to 20 percent, effective May 14, 2013.  Jurisdiction presently resides with the RO in Hartford, Connecticut.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  The Veteran clarified at the Board hearing that he was seeking both a restoration of his 40 percent rating for his lumbar spine disability, and also an increased rating going forward.  See December 2015 Board hearing transcript, p. 7.

The issue of an increased rating for the lumbar spine degenerative disc disease with bulging intervertebral disc is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Effective from May 31, 2013, the Veteran's service-connected lumbar spine disability has not shown actual material improvement that is reasonably certain to be maintained under the ordinary conditions of life and work.  


CONCLUSION OF LAW

The rating reduction from 40 percent to 20 percent effective from May 14, 2013, for the Veteran's service-connected lumbar spine disability was not proper and is restored, effective from that date.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107, 5112 (2012); 38 C.F.R. §§ 3.344, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

With respect to the reduction claim, in view of the disposition herein, additional discussion of the duties to notify and assist procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Rating Reduction for Lumbar Spine

Initially, it is noted that where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(c).  In this case, the reduction of the Veteran's lumbar spine did not result in a reduction of compensation payments.  Specifically, his combined disability rating remained 90 percent, even with the rating reductions, effective May 14, 2013.  Therefore, the notice provisions of 38 C.F.R. § 3.105(e) do not apply.

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).

In the present case, the 40 percent rating for the Veteran's lumbar spine degenerative disc disease with bulging intervertebral disc, reduced to 20 percent in the November 2013 rating decision on appeal, had been in effect since May 31, 2012; i.e., for less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(c); 3.343(a) apply, and an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  

The Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  VA cannot reduce a Veteran's disability evaluation without first finding, inter alia, that that an improvement has actually occurred in the Veteran's service-connected disability and it has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); Brown, 5 Vet. App. at 421.  Care must be taken to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  See 38 C.F.R. §§ 4.1 , 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22  .

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

As noted, the RO decreased the Veteran's lumbar spine degenerative disc disease with bulging intervertebral disc from 40 percent to 20 percent in a November 2013 rating decision, effective May 14, 2013.  The 40 percent disability rating had been in effect since May 31, 2012; i.e., less than five years.  Therefore, a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  See 38 C.F.R. § 3.344(c).  

The diagnostic codes for rating diseases and injuries of the spine are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  (Intervertebral disc syndrome will be rated under the general rating formula for the spine or under a formula for disc syndrome based on incapacitating episodes.)  Id.  

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  

(The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.) 68 Fed. Reg. 51,454, 51,456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately. 68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).

Pursuant to Diagnostic Code 5243 (regarding intervertebral disc syndrome (IVDS)), a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A July 2012 VA examination was provided, which was used as the basis for assigning a 40 percent rating for the lumbar spine disability.  The Veteran reported that he injured his back while deployed in Iraq when he jumped off of a helicopter and landed in a hole while carrying all of his gear, weighing almost 150 pounds.  His back pain was not getting any better; he was not able to walk more than 100 feet or more than 15 minutes because the pain would worsen.  The pain was constantly at an 8 out of 10.  MRI findings showed a disc bulge and bilateral facet arthropathy at L5-S1, as well as degenerative disease at L5-S1.  Objective findings showed that forward flexion was to 40 degrees; after repetitive motion testing, forward flexion was to 25 degrees.  

A May 2013 VA examination, which was used as the basis for decreasing the Veteran's disability rating from 40 percent to 20 percent, shows that the Veteran continued to suffer from back pain with little relief from treatment; he was scheduled to see a neurosurgeon to consider surgery.  He reported a constant back pain at a level of 5 out of 10, escalating to a 9 out of 10 during flares.  He reported significant limitation of motion, especially for bending and twisting.  He also reported pain with any sitting and constantly shifting position; and was unable to stand in place for any length of time.  He reported being able to walk for only about five minutes before needing to stop and rest.  He wore a supportive back brace about three days per week; and used a walker to ambulate two to three times per week, secondary to pain.  Range of motion testing showed that forward flexion was to 50 degrees, which a further decrease to 40 degrees after repetition.  The diagnosis was lumbar spine degenerative disc disease with mild bilateral lumbar radiculopathy, moderate to severe functional impairment.

After considering the pertinent medical history, as detailed above, the Board finds that the reduction of the Veteran's lumbar spine disability rating from 40 percent to 20 percent, in the November 2013 rating decision, was not sufficiently supported by the evidentiary record.  Although there was some improvement noted in the 2013 examination since the examination in 2012, the Veteran continued to have painful motion and limited motion in the lumbar spine.  He also reported being able to walk for only 5 minutes before experiencing pain, while previously, he could walk for about 15 minutes without pain.  In addition, he reported pain in sitting and standing.  He also reported a significance increase in pain productive of significant functional impairment with recurrent flare ups.  Thus, the symptomatology in the 2013 examination showed that the Veteran continued to have many of the same symptoms as shown in the 2012 examination, and also had a significant increase in limitation of function due to the pain in his lumbar spine.  For this reason, the 2013 VA examination does not show an improvement in the Veteran's lumbar spine disability symptoms.

The Board finds that the competent medical and lay evidence of record does not show an actual improvement in the Veteran's spine symptomatology or his ability to function under the ordinary conditions of life and work.  Although the focus in a rating reduction case is on the evidence available to the RO at the time the reduction was effectuated, post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  As the Veteran has stated in his December 2015 Board hearing, there has been no change in the symptomatology associated with his service-connected back disability and that he had the same restriction of activities and symptoms prior and since the 2013 reduction.  He stated that, if anything, his symptoms had worsened to the point where he was unable to do normal daily activities without pain and that he was on increased medication.  VA outpatient treatment records dated prior to and subsequent to the 2013 VA examination including 2016 records of hospitalization for replacement of left S1 screw with rod repositioning, lumbar spondylolisthesis, status post decompression and fusion, and VA examinations in May 2014 (although  positive Waddell's signs, the examiner did not indicate that all findings were inaccurate or that any specific findings should be discounted) and in September 2016 are supportive of the Veteran's testimony.  Considering this lay and medical evidence, the Board finds that the reduction was improper as there was no actual improvement in his spine symptomatology or his ability to function under the ordinary conditions of life and work.

As noted above, in a rating reduction case, VA has the burden of establishing improvement, as opposed to the situation in a claim for increase.  See Peyton v. Derwinski, supra.  While acknowledging the decision of the RO, the Board finds that standard had not been herein met.  The Board finds that there was insufficient basis for finding that the Veteran's symptoms had improved in any material manner, and thus, the reduction from 40 to 20 percent was neither supportable nor appropriate under pertinent cited guidelines.


ORDER

Restoration of the Veteran's 40 percent disability rating for a service-connected lumbar spine disability is granted, effective from the date of reduction, May 14, 2013, and subject to the pertinent regulatory criteria relating to the payment of monetary awards.


REMAND

As noted in the introduction, the Veteran testified at the December 2015 Board hearing that he was also seeking an increase in his disability rating for his lumbar spine disability.  Evidence added to the record since the last statement of the case in September 2014 shows that the Veteran underwent surgery for his spine in July 2016.  He also underwent another VA examination in September 2016, which demonstrated forward flexion to 20 degrees and pain on weight-bearing.  The RO has not reviewed this evidence with respect to the claim on appeal.  

Additionally, although the Veteran was afforded a VA examination in September 2016 with respect to the severity of his lumbar spine disability, more detailed range of motion findings and findings regarding functional loss must be obtained prior to a decision, per the recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any pertinent treatment records pertaining to his back disability.

2.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his back disability from January 2017 to present.

3.  The AOJ should then arrange for the Veteran to be scheduled for the appropriate VA evaluation to determine the current severity of his degenerative disc disease of the lumbar spine.  

The appropriate Disability Benefits Questionnaire (DBQ) or equivalent should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, or ankylosis of the lumbar spine.  Pursuant to Correia, supra, examination of a joint must include range of motion testing of the joint in the following areas:
	Active motion
	Passive motion
	Weight-bearing
	Nonweight-bearing
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability.

The examiner should document the number of weeks, if any, during a 12 month period during the appeal period, that the Veteran has had "incapacitating episodes," of intervertebral disc syndrome defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner also should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's lumbar spine - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran.  The examiner should elicit relevant information as to the Veteran's flares with a description of the additional functional loss, if any, the Veteran has during flares.  The examiner should estimate the Veteran's functional loss due to flares based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


